Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                               No.         1q (\U ozL s
                                                  ~ LtJv\~     -
   UNITED STATES OF AMERICA

   v.
                                                                           UNDER SEAL
   MARTIN BATISTA,
        a/k/a "El Barbero,"
        a/k/a "Sandy," and
   LUIS MINIEL FIGUEREO CABRERA,
        a/k/a "Luisito,"

        Defendants.
   --------------------------------I
                         CRIMINAL COMPLAINT COVER SHEET

   1.   Did this matter originate from a matter pending in the Central Region of the United States
        Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)? No

   2.   Did this matter originate from a matter pending in the Northern Region ofthe United States
        Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? No


                                             Respectfully submitted,
                                             ARIANA FAJARDO ORSHAN

                                     BY:     ~;~~~;~g~~p
                                             DANIEL ER ANTES
                                             Florida Bar No. 40836
                                             99 N. E. 4th Street
                                             Miami, Florida 33132-2111
                                             TEL (305) 961-9031
                                             FAX (305) 530-7976
                                             daniel.cervantes@usdoj .gov
  Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 2 of 13

AO 91 (Rev. 08/09) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District of Florida

              United States of America                              )
                          v.                                        )
       MARTIN BATISTA, a/k/a "EI Barbero," a/k/a                    )       Case No.
                    "Sandy," and                                    )
         LUIS MINIEL FIGUEREO CABRERA,                              )
                   a/k/a "Luisito,"                                 )
                           Defendant(s)


                                                      CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s)            February 9, 2016 to June 7, 2018        in the county of              Miami-Dade          in the
     Southern          District of ~~~'-F'-"Io.._.ri,..d..,._a~~-, the defendant(s) violated:

            Code Section                                                      Offense Description

21 U.S.C. § 846                                  Conspiracy to possess with intent to distribute controlled substances




          This criminal complaint is based on these facts:
Please see attached affidavit.




          ~ Continued on the attached sheet.




                                                                            ~----'-'D...
                                                                                      et.._.~S~te~v~en   Corley, TFO ATF
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date    4          £3 (Zoj9                                                                       Judge's signamre

City and state:                           Miami, Florida                             U.S. Magistrate Judge Lauren F. Louis
                                                                                                Printed name and title
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 3 of 13




                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

            I, Steven Corley, having been first duly sworn, do hereby depose and state as follows:

       I.        AGENT BACKGROUND AND INTRODUCTION

            1.     I am a Detective with the Miami-Dade Police Department ("MDPD") and have

   been so employed for more than twenty (20) years. As a MDPD Detective, I have received training

   in, among other areas, narcotics and violent crimes investigation and have participated in

   investigations related to such crimes. In 2009, I became a Task Force Officer for the Bureau of

   Alcohol, Tobacco, Firearms and Explosives ("A TF"). I am currently assigned to the A TF High

   Intensity Drug Trafficking Area ("HIDTA") Task Force. As part of my duties and responsibilities,

   I am authorized to conduct investigations into criminal violations ofthe laws ofthe United States,

   including narcotics offenses, such as conspiracy to possess with intent to distribute controlled

   substances, in violation ofTitle 21, United States Code, Section 846, and possession with intent to

   distribute controlled substances, in violation of Title 21, United States Code, Section 841(a)(l). I

   am thus a "federal law enforcement officer" as defined by Rule 41(a)(2)(C) of the Federal Rules

   of Criminal Procedure.

            2.     I have been personally involved m multiple investigations concemmg the

   possession, manufacture, distribution, and importation of controlled substances, as well as methods

   used to finance drug transactions and launder drug proceeds.          During the course of these

   interdictions and investigations, I have seized cocaine, marijuana, heroin, and methamphetamines.

   I have also debriefed defendants, informants, and witnesses who had personal knowledge of major

   narcotics trafficking organizations. I have conducted physical surveillance, and have participated

   in multiple narcotics investigations that utilized court authorized interceptions of wire

   communications. As a result of my experience and training, I am familiar with the manner in
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 4 of 13




   which various types of illegal drugs are cultivated, manufactured, smuggled, distributed, and

   diverted, as well as the various methods used by narcotics traffickers to finance drug transactions

   and launder drug proceeds. I am also familiar with some of the code that narcotics traffickers use

   when discussing narcotics transactions. I have received training in the preparation and execution

   of search warrants authorizing the search of physical locations, including private residences, for

   evidence of unlawful narcotics trafficking.

           3.        This affidavit is submitted in support of a criminal complaint charging that from on

   or about February 9, 2016, to June 7, 2018,

                1.   MARTIN BATISTA, alkla "El Barbero," alk/a "Sandy," and

               11.   LUIS MINIEL FIGUEREO CABRERA, alkla "Luisito,"

   did knowingly and willfully combine, conspire, confederate, and agree with each other, with

   Osmel Torres, and with other persons known and unknown to the Grand Jury to possess with intent

   to distribute a controlled substance, in violation of Title 21, United States Code, Section 84l(a)(l);

   all in violation of Title 21, United States Code, Section 846.

          4.         As a result of my personal participation in this investigation, as well as through

   information conveyed to me by witnesses and law enforcement officers, including but not limited

   to agents of the Federal Bureau of Investigations ("FBI") and ATF, as well as officers of the

   Miami-Dade Police Department, and City of Miami Police Department, I am familiar with the

   facts and circumstances of the investigation giving rise to the attached criminal complaint. Since

   I submit this affidavit for the limited purpose of establishing probable cause in support of the

   criminal complaint, I have not included in this affidavit each and every fact known to me or to

   other law enforcement officers surrounding this investigation. Rather, I have included only those




                                                      2
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 5 of 13




   facts which I believe are necessary to establish probable cause in support of the attached criminal

   complaint.

       II. PROBABLE CAUSE

                a. Background Facts

          5.       As part of an on-going investigation, law enforcement identified Osmel TORRES

   and others as participants in drug trafficking activities. The investigation has involved the use of

   extensive surveillance, a fixed camera, confidential sources, subpoenas, cellular tracking warrants,

   and two federal court orders permitting the real-time interception of wire and electronic

   communications, among other investigative techniques.

          6.       Between January 11, 2018, and February 28, 2018, law enforcement made three

   controlled purchases from TORRES and his associates. Using that evidence, law enforcement

   obtained four federal wiretaps, and one extension of a wiretap.

          7.      On April 11, 2018, the Honorable Kathleen M. Williams, United States District

   Court Judge, Southern District of Florida, signed an order (18-WT-20005) permitting the

   interception of wire and electronic communications occurring over a cellular phone used by

   TORRES,       telephone   number    305-515-0780      (hereinafter   TORRES-0780)       and    wire

   communications occurring over a cellular phone used by Jorge La Rosa BORDAS, telephone

   number 786-599-3743 (hereinafter BORDAS-3743). Interception began on April 13, 2018, and

   concluded on May 12,2018.

          8.      On May 9, 2018, the Honorable Federico A. Moreno, United States District Court

   Judge, Southern District of Florida, signed an order (18-WT-20008) permitting the extended

   interception of wire and electronic communications occurring over          TORRES~0780,       initial

   interception of wire and electronic communications occurring over a second cellular phone used



                                                   3
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 6 of 13




   by TORRES, telephone number 305-560-8251                 (hereinafter TORRES-8251 ), and wtre

   communications over a cellular phone used by GENNY INDIRA NIEVES REYES and TORRES,

   telephone number 786-4 70-9820 (hereinafter NIEVES-9820). Interception began on May 10,

   2018, and concluded on June 7, 20I8.

          9.        At the end of the wiretap interceptions, on June 7, 20 I8, law enforcement executed

   five search warrants. At TORRES and NIEVES REYES' residence, located at 2700 SW 27

   Avenue, Penthouse 3, law enforcement found approximately 23 kilograms of cocaine, I7 of which

   was found underneath TORRES and NIEVES REYES' bed and 6 ofwhich were found in a safe,

   an unloaded firearm in the nightstand next to TORRES and NIEVES REYES' bed; and over

   $I34,000 in cash.

          I 0.      On June I4, 20 I8, a grand jury in Miami indicted TORRES, and II others in a drug

   conspiracy. See IS-20507-MGC. TORRES pleaded guilty. On March 20, 20I9, TORRES was

   sentenced to I30 months of imprisonment.

                 b. Phone Numbers Used by Defendants

          II.       During the conspiracy, BATISTA used at least two phone numbers, 786-286-6768

   (BATISTA-6768) and 786-277-3214 (BATISTA-3214). BATISTA-6768 was registered to

   "Martin Batista" at "16425 SW 48th Terrace, Miami, Florida," which is the same address listed in

   Florida's Driver and Vehicle Information Database ("DAVID") for BATISTA.

          12.       BATISTA-3214 was registered to "FRANCISCO RODIGUEZ" at "14722 SW

   72ND TER Miami, FL 33I93." BATISTA was the user ofBA TISTA-32I4 based on surveillance

   during simultaneous phone interceptions, TORRES' identification of BATISTA as the participant

   during the intercepted calls, and a comparison of the voices of the user for both BATISTA -67 68

   and BATIST A-32I4.



                                                     4
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 7 of 13




          13.      CABRERA used 786-707-9596 (CABRERA-9596). This number is registered to

   "Cesar Rodriguez." On December 5, 2018, an undercover law enforcement officer entered

   CABRERA's place of business, a barbershop, and CABRERA provided the officer with a business

   card that listed the name, "LUIS FIGUEREO" and the CABRERA-9596 number. Additionally,

   TORRES has identified CABRERA as the user of CABRERA-9596.

                c. Roles

          14.      At times during the conspiracy, BATISTA and CABRERA worked as barbers at a

   barbershop in Miami, Florida. TORRES met BATISTA and CABRERA through the barbershop

   and began referring to BATISTA as "el Barbero" (which means "the barber" in Spanish) and to

   CABRERA as "Louisito."

          15.      During the relevant times of the conspiracy, BATISTA was a supplier of kilogram

   quantities of cocaine to TORRES.

          16.      CABRERA assisted BATISTA in delivering kilogram quantities of cocaine or

   receiving payment for the cocaine on behalf of BATISTA. At times, BATISTA and CABRERA

   would be together during the meetings with TORRES, but sometimes CABRERA would meet

   with TORRES without BATISTA. CABRERA would also sell cocaine directly to TORRES.

          17.      BATISTA began supplying large quantities of cocaine to TORRES after he

   (BATISTA) and CABRERA traveled to Cuba to meet with TORRES. Travel records for

   BATISTA and CABRERA corroborate that both of them flew to Havana, Cuba, on February 9,

   2016, and returned on February 11,2016.




                                                  5
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 8 of 13




                d. Interceptions Involving BATISTA

          18.      On May 24, 2018, at approximately 6:26p.m., surveillance observed BATISTA,

   driving a Mercedes S550, arrive at TORRES' residence in Miami, Florida. At approximately 6:43

   p.m., surveillance observed BATISTA drive away from TORRES' residence.

          19.      Continuing on May 24, 2018, at approximately 7:36p.m., BATISTA-3214 called

   TORRES-8251 (Session ID: 1525). The following conversation ensued:

          TORRES:        Dude.

          BATISTA:       Yes.

         TORRES:         I'm calculating here and my wife is telling me, "Osmel, that was-If Tito
                         is telling you that, it means that you wrote down-since you have been, for
                         days, telling him that you have thirty thousand, thirty thousand, you wrote
                         it down like you gave it to him, but you did not give it to him, because,
                         [Stutters] you know he is not going to fuck you over thirty thousand bucks."

         BATISTA:        Of course. [Voices overlap]

         TORRES:         [Stutters] that's why and I've been racking my brain, ifl have one hundred
                         here in my notebook, how this is-It seems that was what happen dude, I
                         was looking at my notebook and I saw one hundred and It looked as if I
                         gave you one hundred thousand bucks. Do you understand me?

         BATISTA:        Of course, of course brother, you know that I'm not going to fuck you over
                         thirty bucks and that's what I'm telling you, that-and the last entry you
                         wrote down, those thirty that are kind of smudgy, that's what you wrote
                         down thinking that you gave it to me and you didn't give it to me.

         TORRES:         Because I, yeah, I had been for three days, "I have thirty, I have thirty"
                         [Voices overlap]

         BATISTA:        Exactly. You have been for three days telling me you have thirty, thirty-
                         [Voices overlap]

         TORRES:         [U/I] the thirty, minus thirty-[Voices overlap]

         BATISTA:        Exactly. You've been telling me you have thirty but I haven't gone to pick
                         them up.

         TORRES:         Because now I'm comparing one thing to the other, here, [U/I] over there
                         has those ten fishes, so when I calculate things here, I have here, here the
                         other ten. I see the other ten, do you understand me?



                                                   6
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 9 of 13




          BATISTA:        Uh-huh, that's what I'm talking about. [Voices overlap]

          TORRES:         When I compare this to the money, the only thing left it is one that, that we
                          have, do you understand me? It is one-[Voices overlap]

          BATISTA:        Uh-huh. [Voices overlap]

          TORRES:         -that we have still working. [Voices overlap]

          BATISTA:        Working, exactly. Okay, my brother. You know that I always like things
                          crystal clear and you know that I'm not going to deceive you anywhere.
                          [Voices overlap]

          TORRES:         I know my brother. Sorry, sorry because of that, dude.

          BATISTA:        Got it. Okay.

          TORRES:         Hey, I have good news-

          20.     During the preceding conversation, TORRES and BATISTA discussed the

   payment of money. TORRES told BATISTA that he had paid BATISTA $100,000, when

   TORRES stated, "I was looking at my notebook and I saw one hundred and It looked as if I gave

   you one hundred thousand bucks." BATISTA responded that he had not gone to pick up $30,000,

   when BATISTA stated, "You've been telling me you have thirty but I haven't gone to pick them

   up." TORRES attempted to account for money owed to BATISTA by comparing the supply of

   cocaine in his possession with the money he recorded in his ledger, when TORRES stated,

   "Because now I'm comparing one thing to the other, here, [U/1] over there has those ten fishes, so

   when I calculate things here, I have here, here the other ten. I see the other ten, do you understand

   me?" BATISTA agreed, when he responded, "that's what I'm talking about."

          21.     When law enforcement executed a search warrant at TORRES' residence, on June

   7, 2018, law enforcement seized multiple ledgers, some of which contain entries under the title

   "Barbero." The entries contained lists of money and numbers, which represented kilogram

   quantities of cocaine and payment for the drugs.




                                                      7
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 10 of 13




          22.    On June 4, 2018, at approximately 8:45p.m., TORRES-8251 called BATISTA-

   3214 (Session ID: 2198). The following conversation ensued:

          BATISTA:      What's up man?

          TORRES:       Dude, are you going to stop by?

          BATISTA:      Of course, I am coming down what happen is got a little complicated
                        because of the weather but I am coming down.

          TORRES:       Okay, I also have something here to give you.

          BATISTA:      Perfect, perfect we'll meet there-I'll be there in about an hour, you hear?

          TORRES:       Okay.

          BATISTA:      Forty minutes.

          TORRES:       Okay.

          BATISTA:      Okay.

          23.    During the preceding conversation, TORRES called BATISTA to confirm a

   meeting for that day, when TORRES asked, "are you going to stop by?" BATISTA confirmed that

   he was going to TORRES' residence for the meeting, when BATISTA stated, "I am coming

   down." TORRES informed BATISTA that he had something to provide to BATISTA, when

   TORRES stated, "I also have something here to give you." BATISTA acknowledged and agreed

   to meet.

          24.    Continuing on June 4, 2018, at approximately 9:38p.m., BATISTA-6768 called

   TORRES-0780 (Session ID: 5566). The following conversation ensued:

          TORRES:       What's up dude?

          BATISTA:      Bro.
          TORRES:       Yes.

          BATISTA:      [U/I] down so ... I'm about to be there to bring you the gifts for the kids.

          TORRES:       Oh, okay, okay, that's fine. Let me-l was outside, okay, let me go back
                        I'm right here in the corner. So that you bring the car up because there are


                                                  8
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 11 of 13




                           people down there. You bring the car up with me and there is more, more-
                           It is better there.

           BATISTA:        [U/I] Okay.

           TORRES:         Okay.

           25.      During the preceding conversation, BATISTA called TORRES to confirm the

   meeting and to confirm that he was taking a certain quantity of cocaine for TORRES, when

   BATISTA stated, "I'm about to be there to bring you the gifts for the kids." TORRES confirmed

   that it would be better to conduct the meeting in the garage connected to TORRES' apartment

   building, when TORRES stated, "You bring the car up with me and there is more, more-It is

   better there."

           26.      Continuing on June 4, 2018, at approximately 9:41 p.m., law enforcement observed

   BATISTA arrive at TORRES' residence in a 2018 Chevrolet Suburban. Law enforcement

   observed the Suburban make contact with TORRES, who was driving a Dodge Charger. BATISTA

   then followed TORRES into the secured parking garage connected to TORRES' residence. At

   approximately 10:07 p.m., law enforcement observed BATISTA's Suburban leave the area.

           27.      According to TORRES, BATISTA had several duffel bags in his Suburban.

   BATISTA grabbed one for TORRES and asked TORRES if TORRES wanted another 30, which

   was a reference to 30 kilograms of cocaine. TORRES refused and only took one duffel bag, which

   contained approximately 29 kilograms of cocaine. According to TORRES, the 23 kilograms that

   law enforcement found in TORRES' apartment were supplied by BATISTA during this transaction

   on June 4, 2018.

                 e. Interceptions Involving CABRERA

           28.      On June 1, 2018, at approximately 8:02p.m., CABRERA-9596 called TORRES-

   8251 (Session ID: 1970). The following conversation ensued:



                                                    9
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 12 of 13




          TORRES:        Talk to me, dude.

          CABRERRA: [UI].

          TORRES:        Talk to me, dude.

          CABRERRA: I already talked with him and he says that it's alright, that how long more
                    or less.

          TORRES:        Dude, what can I say, brother. The thing-the thing is moving well.

          CABRERRA: Let's see so I can make some money because I'm slow right now, I don't
                    have anything. Right now I'm working with these people. That helps me
                    for the rent.

          TORRES:        [Laughs]

          CABRERRA: You know how it goes.

          TORRES:        Okay, but don't bring too much, just bring two.

          CABRERRA: No, there's only--only four that's there. I'll keep two at my house if you
                    want.

          TORRES:        Okay, bring it man, okay.

          CABRERRA: Okay, what can I say? Let's help each other.

          TORRES:        Tell the man to give you about three or four days. Forget it don't worry
                         about that.

          CABRERRA: Alright, okay, dude.

          29.    During the preceding conversation, CABRERA called TORRES to inquire about

   TORRES' status in selling cocaine, when CABRERA stated, "I already talked with him and he

   says that it's alright, that how long more or less." TORRES responded that his business was going

   well, when TORRES stated, "The thing-the thing is moving well." TORRES told CABRERA to

   bring more cocaine, when TORRES stated, "just bring two," which was a reference to two

   kilograms of cocaine. CABRERA told TORRES that he (CABRERA) had four kilograms of

   cocaine, when CABRERA stated, "No, there's only--only four that's there. I'll keep two at my

   house if you want." TORRES asked CABRERA for approximately three to four days to sell the




                                                  10
Case 1:19-mj-03298-LFL Document 3 Entered on FLSD Docket 08/14/2019 Page 13 of 13




   cocaine, when TORRES stated, "Tell the man to give you about three or four days." CABRERA

   agreed.

             30.       According to TORRES, CABRERA brought the four kilograms of cocaine, not

   two. TORRES further explained that CABRERA was selling each kilogram for $26,500. TORRES

   stated that he gave CABRERA $45,000 up front and paid the rest shortly thereafter.

                   j   Flight

             31.       On June 24, 2018, ten days after TORRES was indicted, BATISTA traveled on a

   one-way ticket to the Dominican Republic. On August 4, 2019, BATISTA returned to Miami. On

   August 11, 2019, BATISTA purchased a one-way ticket back to the Dominican Republic on a

   flight that is scheduled to depart on August 14, 20 19.

      III.         CONCLUSION

             32.       Based on my training and experience, and as further supported by the facts in this

   affidavit, I respectfully submit that there is probable cause to believe that from February 9, 2016,

   to June 7, 2018, MARTIN BATISTA, a/k/a "El Barbero," a/k/a "Sandy," and LUIS MINIEL

   FIGUEREO CABRERA, a/k/a "Luisito," Defendants did commit conspiracy to possess with intent

   to distribute controlled substances, in violation of21 U.S.C. § 841(a)(l) and 846.

   FURTHER AFFIANT SAYETH NAUGHT.


                                                             Det. Steven Corley, TFO
                                                             Bureau of Alcohol Tobacco Firearms
                                                             and Explosives

   Sworn and subscribed before me
                             gust 2019, in Miami, Florida.



   HONORABLE LAUREN F. LOUIS
   UNITED STATES MAGISTRATE JUDGE

                                                       11
